DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Publication No. 2017/0025611), in view of Yang (U.S. Publication No. 2017/0213879), further in view of Nishio et al. (U.S. Publication No. 2003/0189400), further in view of Okawara (U.S. Publication No. 2017/0244036).
Regarding claim 1¸ Huang teaches an evaporation mask plate, comprising 
a body (Fig. 4, body 300), 
a plurality of evaporation cutout regions (openings 310) formed in the body, and
a plurality of shielding members (partitions 320) arranged on the body, 
wherein each shielding member of the plurality of shielding members is arranged between two adjacent evaporation cutout regions (see Fig. 4);
wherein the shielding member (320) is only arranged between the two adjacent evaporation cutout regions (310) for forming organic light-emitting layers in different colors through evaporation (see paragraph [0027]; shields prevent adjacent different colors from laterally diffusing).
the body is of a lattice structure (see Fig. 4, lattice made of partitions 320) having a plurality of grids (see Fig. 4), and the evaporation cutout region forms the grid of the lattice structure (cutouts 310 form part of grid shape), 
the body comprises a frame (outer portion of 300), a plurality of first extension members (vertical portions as seen in orientation of Fig. 4) and a plurality of second extension members (horizontal portions as seen in orientation of Fig. 4), each of the plurality of first extension members and the plurality of second extension members is of a strip-like shape and arranged inside the frame (see Fig. 4, arranged within outer portion of 300), the plurality of first extension members extends in a row direction and is spaced apart from each other in a column direction (see Fig. 4), the plurality of second extension members extends in the column direction and is spaced apart from each other in the row 
See, also, Yang Fig. 5-6, which teaches that shielding members (3) are used between all adjacent pixels (see Fig. 5), in order to shield different colors (see paragraph [0039]).  As shown in Yang, a common arrangement for a display is that all adjacent pixels are different colors, such as a diamond pentile arrangement.  It would have been obvious to a person of skill in the art at the time of the priority date that the pixel arrangement of Huang could have also used an alternating color design because this allows for longer lasting displays.
Huang teaches that the plurality of second extension members are the plurality of shielding members. However, Nishio teaches another evaporation mask in which the shielding members (Fig. 10B, member 80) are separated from the body structure (72), and on the lattice structure in the body (see Fig. 10A-B), and the plurality of shielding members and the evaporation cutout regions are arranged alternately in the row direction (see Fig. 10A).  It would have been obvious to a person of skill in the art at the time of the priority date that the shield members could have been formed over the lattice body because this would allow for greater customization of the shielding members, allowing shielding only in specific areas rather than in the entire grid section (see Nishio Fig. 10A-B).
Huang in view of Nishio does not specifically teach, and the plurality of shielding members and the plurality of first extension members are arranged alternately in the column direction.  However, Okawara teaches a similar evaporation mask having alternating shield (31/21) and extension members (35) (see Fig. 1-2).  It would have been obvious to a person of skill in the art that the shield and extension could have alternated depending on the shape and pattern of the device being formed.

Regarding claim 3¸ Huang in view of Yang teaches the evaporation mask plate according to claim 1, wherein the shielding member has a thickness of 2.5um to 3 um, and a line width of 8 um to 12 um.

Moreover, there is no evidence indicating the ranges of thickness and line width are critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 4¸ Huang in view of Yang teaches the evaporation mask plate according to claim 3, but fails to specifically teach wherein the shielding member is of a shape comprising at least one selected from the group consisting of a hemispherical, near- spherical, cylindrical and cuboidal shape.
However, Nishio teaches that the shape of the partition can be cylindrical (see Fig. 9B).  It would have been obvious to a person of skill in the art at the time of the priority date that the partitions could have been a variety of shapes because Huang specifically teaches that multiple shapes are envisioned based on the need of the mask (see Huang Fig. 2A-2C).

Regarding claim 5, Huang in view of Yang teaches the evaporation mask plate according to claim 1, wherein a material of the shielding member is a photoresist (see paragraph [0044]).

Regarding claim 6, Huang in view of Yang teaches the evaporation mask plate according to claim 1, wherein the plurality of shielding members and the plurality of evaporation cutout regions are arranged alternately in at least one direction (see Fig. 3).

Regarding claim 14¸ Huang in view of Yang teaches an evaporation method for forming organic light-emitting layers of an organic light-emitting diode display substrate using the evaporation mask plate according to claim 1, comprising:
placing the evaporation mask plate opposite to a base substrate (see paragraph [0022]-[0023]) in such a manner that the plurality of shielding members of the evaporation mask plate directly face a pixel definition layer on the base substrate (see paragraphs [0023]); and
evaporating an organic light-emitting material using the evaporation mask plate (paragraph [0026]).

Regarding claim 15¸ Huang in view of Yang in view of Nishio teaches the evaporation method according to claim 14, wherein prior to placing the evaporation mask plate opposite to the base substrate in such a manner that the plurality of shielding members of the evaporation mask plate directly face the pixel definition layer on the base substrate, the evaporation method further comprises forming the pixel definition layer having a thickness of 0.75 m to 1 m and a line width of 8 m to 12 m on the base substrate.
Huang does not specifically teach the OLED substrate having pixel banks.  However, Nishio teaches pixel banks (see Fig. 9B, pixel bank 14).  It would have been obvious to a person of skill in the art at the time of the priority date that pixel banks would be used because they are ubiquitous in OLED manufacturing.  Furthermore, it would have been obvious that the exact dimension of the pixel bank 

Regarding claim 16¸ Huang in view of Yang teaches a method for manufacturing the evaporation mask plate according to claim 1, comprising:
providing a base plate of the evaporation mask plate, the base plate including the body and the plurality of evaporation cutout regions formed in the body (see paragraph [0044]); and
forming a photoresist layer onto the base plate (paragraph [0044]), and subjecting the photoresist layer to a photoetching process, so as to form the plurality of shielding members each arranged between two adjacent evaporation cutout regions (paragraph [0044]).

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. Applicant primarily argues against the use of Yang to teach blocking different color pixels because Yang teaches use of shield members on the substrate instead of the mask plate.  Examiner disagrees.  First, Yang is used to teach the use of shielding to block adjacent differently colored pixels, not to teach the shields themselves.  Therefore, it is not necessary for Yang to teach the claimed shielding mechanism.  Second, it would have been obvious to a person of skill in the art at the time of the priority date that the use of shielding on a substrate and an evaporation mask were interchangeable because during actual processing, the shield occupies the same location, i.e. between the substrate and mask.  See, for example, Nishio Fig. 4B-C and 10B-C which show identical arrangements except one embodiment has the shield members on the evaporation plate, and one on the substrate.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EVAN G CLINTON/Examiner, Art Unit 2816

/SELIM U AHMED/Primary Examiner, Art Unit 2896